Citation Nr: 9904401	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  94-45 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected valvular heart disease with simple tachycardia, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected pleurisy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel



INTRODUCTION

The veteran had active service from October 1943 to April 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 determination of the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied entitlement to 
increased evaluations for valvular heart disease with simple 
tachycardia and pleurisy.

In a July 1994 rating action, the RO affirmed the 
determinations previously entered, and denied entitlement to 
service connection for coronary artery disease and chronic 
obstructive pulmonary disease.  A notice of disagreement was 
not filed by the veteran as to the denial of service 
connection for coronary artery disease and chronic 
obstructive pulmonary disease.  The RO subsequently issued a 
statement of the case affirming the previous denial of 
entitlement to increased evaluations for valvular heart 
disease with simple tachycardia and pleurisy, noting that the 
veteran's cardiopulmonary symptomatology was due to 
nonservice-connected disorders.

In February 1997 and June 1998 the RO issued a supplemental 
statement of the case as to the previous denials of 
entitlement to service connection for coronary artery disease 
and pleurisy, and increased evaluations for valvular heart 
disease and pleurisy.

The service representatives at the RO and at the Board 
included the issues of service connection for coronary artery 
disease and chronic obstructive pulmonary disease in their 
statements on the veteran's behalf submitted in November 1998 
and February 1999.  The RO has not certified these issues for 
appellate review.  As neither issue has been properly 
prepared or certified for appellate review, the Board is 
referring them to the RO appropriate action.  In this regard, 
the Board notes that a notice of disagreement as to either 
issue denied by the RO in July 1994 was never filed by the 
veteran or on his behalf.  Accordingly, the Board has 
determined that the issues properly prepared and certified 
for appellate review are limited to those reported on the 
title page.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service connection for the veteran's valvular heart disease 
with simple tachycardia and pleurisy was granted in July 
1945.  The RO assigned a 10 percent disability evaluation for 
the veteran's service-connected valvular heart disease and 
assigned a noncompensable evaluation for his service-
connected pleurisy.  After a series of ratings determinations 
throughout the 1940's and 1950's, in July 1959, the RO 
evaluated the veteran's service-connected valvular heart 
disease and pleurisy each as noncompensable.

In an April 1985 rating action, the RO granted an increased 
evaluation to 10 percent disabling for the veteran's service-
connected valvular disease.

The veteran filed his current claim for increased evaluations 
for his service-connected disabilities in September 1992.  

The veteran was afforded VA examination in November 1992.  At 
that time, the examiner's impressions were: chronic 
obstructive pulmonary disease; left apical 
infiltrate/inactive tuberculosis; history of multiple 
episodes of pneumonitis and pleuritis in the past; rheumatic 
valvular heart disease with mitral insufficiency; and 
coronary artery disease and history of myocardial infarction 
two years ago, the veteran continued to be symptomatic with 
exertional angina.

In a December 1992 rating action, the RO denied entitlement 
to increased evaluations for service-connected valvular heart 
disease with simple tachycardia and pleurisy.  The veteran 
filed a timely notice of disagreement (NOD) in January 1993.

In June 1993, the veteran underwent VA pulmonary and 
cardiovascular examination.  After examination, the 
examiner's diagnoses included: rheumatic heart disease with 
mitral regurgitation; history of pleurisy; coronary artery 
disease status-post myocardial infarction; and chronic 
obstructive pulmonary disease.

In July 1994, the RO denied increased evaluations for 
service-connected valvular heart disease with simple 
tachycardia and pleurisy, and service connection for coronary 
artery disease and chronic obstructive pulmonary disease.

The veteran perfected his appeal in October 1994.

Submitted in support of the veteran's claims are private out-
patient treatment records from May 1992 to August 1996 which 
reflect treatment for myocardial infarction, severe chronic 
obstructive pulmonary disease, pleural disease, shortness of 
breath, and coronary artery disease.

In August 1996, the RO requested medical opinions regarding 
whether the veteran's coronary artery disease and chronic 
obstructive pulmonary disease were as likely as not related 
to his service-connected valvular heart disease and pleurisy, 
respectively.  In September 1996 and January 1997, the RO 
received the medical opinions that reflected that the 
coronary artery disease and chronic obstructive pulmonary 
disease were not related to the service-connected valvular 
heart disease and pleurisy, respectively.  The veteran was 
not examined by the VA doctors.

During the current appeal, sections of the VA Schedule for 
Rating Disabilities pertaining to respiratory and pulmonary 
disabilities were amended effective October 7, 1996, 
including Diagnostic Code 6810 which was deleted.

In this case, as noted, the effective date of this change in 
regulation is October 7, 1996.  As such, consideration must 
be given to the evaluation for assignment under the criteria 
in effect prior and subsequent to October 7, 1996.  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
is to his advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board notes that the report of the latest VA 
cardiovascular and pulmonary examination in June 1993 did not 
address the applicable criteria as reflected by the above 
regulatory amendments.

The Court has also held, that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).

Additionally, in the context of claims for increased ratings, 
the duty to assist the veteran includes the duty to provide 
him with thorough and contemporaneous examinations.  See, 
e.g., Caffrey v. Brown, 6 Vet. App. 377 (1994); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Olson v. Principi, 3 Vet. App. 
480 (1992).  In this regard, the Board notes that the veteran 
has not been thoroughly examined for purposes of assessing 
his service-connected valvular heart disease with simple 
tachycardia and pleurisy since June 1993.  The report of that 
examination, now more than five years old, can no longer be 
considered "contemporaneous" for rating purposes.  Remand 
is therefore required for a new examination. 38 C.F.R. §§ 
3.327, 4.2, 19.9 (1998).

The Board also notes that, effective January 12, 1998, 
revisions to the VA Schedule for Rating Disabilities 
regarding the cardiovascular system took place.  38 C.F.R. 
§§ 4.100, 4.101, 1.102, 4.104; See Federal Register, Vol. 62, 
No. 238, January 12, 1998, pages 65207-65224.  Accordingly, 
the veteran's claim must be considered under the pertinent 
provisions.  Thus, the Board finds that further evidentiary 
development is in order.  


Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for medical care providers, VA 
and non-VA, inpatient and outpatient, who 
have treated him for his valvular heart 
disease with simple tachycardia and 
pleurisy since June 1993.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
cardiopulmonary examination(s) of the 
veteran by an appropriate specialist(s) 
for the purpose of ascertaining the 
nature and extent of severity of his 
valvular heart disease with simple 
tachycardia and pleurisy.  Any further 
indicated special studies should be 
conducted.  The claims file, copies of 
the previous and amended criteria for 
rating diseases of the heart and 
respiratory diseases, and a separate copy 
of this remand must be made available to 
the examiner(s) prior to conduction and 
completion of the examination(s) and the 
examiner(s) must annotate the examination 
report(s) in this regard.  The 
examiner(s) should address the previous 
and amended criteria in evaluating the 
veteran's valvular heart disease with 
simple tachycardia and pleurisy.  Any 
opinions expressed by the examiner(s) as 
to the severity of valvular heart disease 
with simple tachycardia and pleurisy must 
be accompanied by a complete rationale.



3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for valvular heart 
disease with simple tachycardia and 
pleurisy with consideration of the 
previous and amended criteria for rating 
these disorders with application of those 
criteria more favorable to the veteran.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


